ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_03_EN.txt. 35

SEPARATE OPINION OF JUDGE SCHWEBEL

I have voted in favour of the Judgment of the Court despite the con-
siderable case made out by Malta in support of its Application for per-
mission to intervene. I have done so for one essential and dispositive
reason.

The Court may reasonably interpret the institution of intervention,
whose scope neither the Statute nor the practice of the Court makes clear,
so as to debar what might be called “non-party intervention”, or, perhaps,
“unequal intervention”. Malta proposes to submit its views upon par-
ticular issues which may form an essential part of the subject-matter of the
Tunisia/ Libya case without unreservedly submitting its own, related inter-
ests to the Court for decision. The power of decision accorded the Court
under Article 62 of the Statute permits it to construe such a form of
proposed intervention as one outside the ambit of the Statute. There are
significant considerations of judicial policy which suggest that the Court
should so decide.

That is not to say that non-party intervention must necessarily and in
every case be viewed as beyond the pale of the Statute. To debar non-party
intervention on the ground that it gives unequal advantage to the inter-
venor is to overlook the fact that there is a measure of advantage inherent
in the capacity of intervenor. For example, a party that is granted per-
mission to intervene when two others have set out their cases and even
committed themselves to certain lines of argument has the advantage of
knowing its opponents’ grounds while they have yet to confront those of
the intervenor. Possibly cases may in the future arise in which non-party
intervention might bejustified under the Statute. But, in the circumstances
of this case, it is believed that the Court may reasonably decide not to
entertain it.

At the same time, the difficulty of the position in which Malta found
itself in casting its Application and argument to intervene should be
acknowledged. The Court had declined to respond positively to Malta’s
request for copies of the pleadings. Accordingly Malta may argue that it
could not know in what precise ways its interests might be engaged by the
case nor could it responsively advance particular claims. Moreover, as
counsel for Malta pointed out, neither Tunisia nor Libya themselves, as far
as their Special Agreement reveals, advance particular claims or seek a
decision of the Court upon them. It is not clear why Malta, at this juncture,
without the benefit of the pleadings, should be held to a higher standard of
precision and of commitment than are the principal Parties to the case
themselves. And most fundamentally, Malta was obliged to interpret an

36
36 CONTINENTAL SHELF (SEP. OP. SCHWEBEL)

article of the Statute which the Court itself heretofore has not had occasion
to interpret.

I differ from the Judgment of the Court in so far as it holds that Malta
has not shown that it has an interest of a legal nature which may be affected
by the decision in the case. In this regard, I wish to draw attention to three
points : the meaning of Article 62 of the Statute of the Court ; certain
considerations which Malta has advanced or might have advanced to
substantiate its conclusion that it has an interest of a legal nature which
may be affected by the decision in the case ; and the Court’s conclusions in
these respects.

THE TEXT OF ARTICLE 62

In its English text, Article 62 specifies that should a State consider that
“it has an interest of a legal nature which may be affected by the decision in
the case”, it may submit a request to the Court to be permitted to intervene.
Article 62 does not provide that, should a State consider that “it has an
interest of a legal nature which shall be determined by the decision in
the case”, it may submit such a request. The State seeking to intervene
accordingly need not prove that it has a legal interest that the Court’s
decision will determine ; it need merely show that it has a legal interest
which just “may” be no more than “affected” — prejudiced, promoted or in
some way altered. This is not an exigent standard to meet.

As to whether the Court’s decision in a case is more than the dispositif, as
to whether it may embrace as well the reasons and reasoning with which it
supports its final conclusions, the jurisprudence of the Court as it may be
related to the text of Article 62 may be open to more than one construction.
In my submission, it would not be reasonable to maintain that, if the
dispositif of a decision may not affect an interest of a legal nature of a State
seeking to intervene but those interests may be legally affected by other
elements of the judgment, that State may not be granted permission to
intervene.

MALTA’S LEGAL INTERESTS

Malta’s continental shelf claims presumably are in its legal interests.
They are not easily distinguished from “an interest of a legal nature”. For
the reasons set forth by Malta’s counsel in the proceedings, which are
summarized in the Judgment of the Court, and having particular regard to
the contention that Malta sits on the very same continental shelf that is in
issue between Tunisia and Libya, it appears that Malta’s continental shelf
claims “may” well be “affected” by the reasons and reasoning of the
Court’s holdings that bear upon continental shelf claims of Tunisia and
Libya, which may compete at some points with those of Malta.

37
37 CONTINENTAL SHELF (SEP. OP. SCHWEBEL)

The areas to be delimited pursuant to the Court’s holdings in this case
are said to be situated in a common basin. Malta appears to be located
inside that basin, 184 nautical miles from the nearest point on the Libyan
coast and 155 nautical miles from the closest point on the Tunisian coast.
Malta apparently maintains that there is one and the same continental
shelf to be ultimately delimited among three or four States : Tunisia,
Libya, Malta and Italy. In view of the fact that the recent definition of the
continental shelf provisionally agreed upon in Article 76 of the Draft
Convention on the Law of the Sea establishes as a minimum limit for the
continental shelf of any coastal State the breadth of 200 nautical miles,
Malta arguably may maintain that it has an interest of a legal nature which
may be affected by the proceedings in the current case. This is especially so
because Article 1 of the Special Agreement between Tunisia and Libya
requests the Court to take account of “the recent trends admitted at the
Third Conference on the Law of the Sea”.

Moreover, under the Special Agreement the Court is requested “to
specify precisely the practical way” in which the principles and rules it
decides upon “apply in this particular situation”. It would be perfectly
possible, in pursuance of this request, for the Court to decide, for example,
on a method of delimitation which involves drawing a bay-closing line in a
fashion which may affect the extent of the continental shelf which an
opposite State like Malta might be entitled to claim.

Having regard to the foregoing considerations, I do not share the con-
clusion — which in my view the Court did not have to reach in order to
sustain its Judgment — that Malta does not have an interest of a legal
nature which may be affected by the decision in this case. In my respectful
submission, the Court could have essentially confined the ground of its
decision to Malta’s failure to seek a form of intervention consistent with
the Statute, that is, to submit a proper “request to the Court to be permitted
to intervene”. The fact that that request to intervene does not unreservedly
submit the relevant Maltese interests of a legal nature to the Court for
decision nevertheless is relevant to the judgment of whether Malta has an
interest of a legal nature which may be affected by the decision in the
case.

THE COURT’S CONCLUSIONS

In paragraph 33 of the Judgment, the Court draws particular conclu-
sions which I do not fully share. It states that : “Malta’s interest is of the
same kind as the interests of other States within the region” (the previous
sentence of the Judgment refers to the “central Mediterranean region”).
Italy’s interests may well be very much in point, but whether there are
interests of the same kind of other States than Malta and Italy in the
continental shelf in question — other, of course, than Tunisia and Libya —
is not quite clear. Moreover, even if other third States do enjoy the same
kind of interest as does Malta, it does not follow that this is a ground
supporting rejection of Malta’s Application.

38
38 CONTINENTAL SHELF (SEP. OP. SCHWEBEL)

Paragraph 33 of the Court’s Judgment proceeds to refer to the case
brought before the Court by the terms of the Special Agreement, noting
that Tunisia and Libya “put in issue their claims” with respect to the
matters covered by it. It points out that, while Malta seeks permission to
intervene on the assumption that it has a legal interest in issue in the case, it
nevertheless attaches to its request an express reservation that its inter-
vention is not to have the effect of putting in issue “its own claims” with
regard to those same matters vis-a-vis Tunisia and Libya. The Court
concludes :

“This being so, the very character of the intervention for which
Malta seeks permission shows, in the view of the Court, that the
interest of a legal nature invoked by Malta cannot be considered to be
one ‘which may be affected by the decision in the case’ within the
meaning of Article 62 of the Statute.”

Where I differ from the foregoing analysis of the Court is in this. While
it is true that Malta has maintained that it has not put in issue its own
continental shelf claims vis-a-vis Tunisia and Libya, this is not the same as
saying that it has not put in issue the views it seeks permission to submit
with respect to the applicable principles and rules of international law.

The Attorney-General of Malta declared in the Court’s public sitting of
23 March 1981 :

“Malta is not seeking a settlement of its delimitation issues with
either Libya or Tunisia through the back door of intervention. Malta
is genuinely concerned that the Court may, or more likely would, in
the course of the Libya/ Tunisia proceedings decide specific issues
directly concerning the region in which Malta is placed and thereby
affect one or more of her interests of an undoubtedly legal charac-
ter.”

And, in response to the contention that Malta had in effect indicated that it
would not be bound by the Court’s judgment, he declared : “By its appli-
cation to intervene Malta submits itself to all the consequences and effects
of intervention — whatever these may be.” Counsel for Malta amplified
this statement by observing that :

“Malta has never asserted that it will not be bound by the decision
of the Court... What Malta has said is that it does not seek an order
or a remedy against Libya and Tunisia. But that is not the same thing
as saying that Malta will not be bound by the decision of the Court . . .
What the Court says the law is, is the law and it will bind Malta . . . And
in so far as the Court says what the law will be in relation to the
continental shelf features of the central Mediterranean Sea, Malta has
a legal interest which specially and uniquely will be affected by the
Court’s decision.”

39
39 CONTINENTAL SHELF (SEP. OP. SCHWEBEL)

Counsel for Malta further emphasized that what Tunisia and Libya
themselves seek in these proceedings is not the decision of the Court on
their respective claims but the identification by the Court of the principles
and rules of international law and the precise specification of the way in
which those principles and rules are to be applied in the delimitation of
their respective areas of continental shelf. Counsel for Malta particularly
stressed that Malta’s action was founded on the view that a decision of the
Court relating to the specific features of the area would inevitably bind
Malta in her relations with Tunisia and Libya simply as a statement of
law.

As far as Malta could judge, on the basis of its access not to the pleadings
but only to the Special Agreement, Tunisia and Libya do not put in issue
claims against one another. Indeed, all that is apparent from the Special
Agreement is that the object of the case is essentially limited to “the
principles and rules of international law which may be applied and .. . the
practical way to apply them in the delimitation of the areas of continental
shelf appertaining to Tunisia and Libya” (Judgment, para. 33).

But what is critical to a showing by Malta that it has a legal interest
which may be affected by the decision in the case is not the object of the
case as it may be stated in the Special Agreement or otherwise but the
subjects of the case as the Court may treat them. What is key is the
probability, or at any rate the possibility, that Tunisia and Libya are
seeking the Court’s support for positions which, if sustained (whether in
the dispositif or other passages of the Court’s Judgment), may actually
affect Malta’s particular legal interests — despite Malta’s not submitting
claims against Tunisia and Libya for delimitation.

Accordingly, I do not wholly share the conclusion which the Court
reaches in the last sentence of paragraph 33. In my submission, the very
character of the intervention for which Malta seeks permission does not
show that the interest of a legal nature invoked by Malta cannot be
considered to be one “which may be affected by the decision in the case”
within the meaning of Article 62 of the Statute. The character of the
proposed intervention is open to challenge, as I see it, not on the ground
that Malta’s actual legal interest “may” not be “affected” by elements of
the decision in the case. Rather, precisely its very character is open to
challenge on the ground that Malta — however understandably in the
circumstances — refrains from endeavoring tojoin as a party to the suit and
seeks to join as what might be termed a “‘non-party”. To the extent it comes
in, it does not propose to come all the way in. As submitted above, the
Court may reasonably exercise the power of decision expressly accorded it
by paragraph 2 of Article 62 of the Statute to deny it permission to inter-
vene in this way.

At the same time, as I acknowledge above, the fact that Malta’s request
to intervene does not unreservedly submit the relevant Maltese interests of
a legal nature to the Court for decision nevertheless is relevant to the

40
40 CONTINENTAL SHELF (SEP. OP. SCHWEBEL)

judgment of whether Malta has an interest of a legal nature which may be
affected by the decision in the case. That is why I say no more than that I do
not “wholly” share the conclusion which the Court reaches in the last
sentence of paragraph 33.

A JURISDICTIONAL LINK IS NOT REQUIRED

The Court’s Judgment rightly takes no position on whether a State, in
order to intervene under Article 62, must demonstrate a title of jurisdiction
beyond that which Article 62 of itself may be argued to provide. Nor does
Article 81, paragraph 2 (c), of the Rules of Court take a position on this
complex question : its intention was merely to draw attention to the point
and to ensure that a State which could indicate such a title of jurisdiction
should so inform the Court. However, because some Judges of the Court
have recorded their views on this question, I should like to indicate pro-
visionally the essence of mine.

I am inclined to believe that the better view is that the State seeking to
intervene need not establish that it has jurisdiction to litigate with the
parties to the principal case in the absence of recourse to Article 62. I so
submit because, among other reasons :

— the terms of Article 62 make no reference to jurisdiction, either in their
original version or — it is instructive to recall — as amended in
1945 ;

— Article 36 of the Statute, in endowing the Court with jurisdiction in all
matters “specially provided for... in treaties and conventions in
force”, may be read as referring to Article 62, which is part of such a
treaty ;

— to read into Article 62 an additional requirement of jurisdiction would
in practice confine the institution of intervention to marginal limits, a
fact which suggests that the “plain meaning” of Article 62 which makes
no mention of jurisdiction is correct ; and

— Article 63 apparently does not require a demonstration of jurisdiction
even where the party invoking the treaty under construction has not
acceded to the Court’s jurisdiction to decide disputes over that treaty’s
interpretation or application ; why such jurisdiction should be required
in the complementary case of Article 62 accordingly is the less clear.

Admittedly, a substantial argument to the contrary may be made out,
but, on balance, I do not now find it persuasive.

(Signed) Stephen M. SCHWEBEL.

41
